In related juvenile delinquency proceedings pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Rockland County (Walsh, J.), dated September 2, 2009, which, after a hearing, found that the appellant committed acts which, if committed by an adult, would have constituted the crime of robbery in the third degree, (2) a fact-finding order of the same court, also dated September 2, 2009, which, after a hearing, found that the appellant committed acts which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, (3) an order of disposition of the same court, also dated September 2, 2009, which, upon the first fact-finding order dated September 2, 2009, and after a dispositional hearing, placed the appellant with the New York State Office of Children and Family Services in a secure facility for a period of 18 months less 28 days spent in detention pending disposition, (4) an order of disposition of the same court, also dated September 2, 2009, which, upon the second fact-finding order dated September 2, 2009, and after a dispositional hearing, placed the appellant with the New York State Office of Children and Family Services in a secure facility for a period of 18 months less 28 days spent in detention, and (5) an order of the same court entered September 2, 2009, which, upon the parties’ consent, dismissed a petition for an extension of placement.
Ordered that the appeals from the fact-finding orders are *1189dismissed, without costs or disbursements, as those orders were superseded by the orders of disposition and are brought up for review on the appeals from the orders of disposition; and it is further,
Ordered that the appeal from the order entered in the appellant’s favor and upon the parties’ consent is dismissed, without costs or disbursements (see CPLR 5511; Barry v Barry, 60 AD3d 882 [2009]); and it is further,
Ordered that the orders of disposition are affirmed, without costs or disbursements.
The Family Court is vested with broad discretion in entering dispositional orders, and its determination is entitled to deference (see Matter of Summer D., 67 AD3d 1008, 1009 [2009]; Matter of Dania W., 65 AD3d 1356, 1357 [2009]; Matter of Michael L., 64 AD3d 780, 781 [2009]; Matter of Michael D., 60 AD3d 945 [2009]; Matter of Javed K., 57 AD3d 899, 900 [2008]). Here, in determining the least restrictive available alternative consistent with the appellant’s best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]), the Family Court providently exercised its discretion in placing the appellant in the custody of the New York State Office of Children and Family Services in a secure facility (see Matter of Leonard J., 67 AD3d 911, 912 [2009]; Matter of Michael L., 64 AD3d at 781; Matter of Tremain M., 63 AD3d 742, 743 [2009]; Matter of Ashanti B., 62 AD3d 790, 791 [2009]; Matter of Bruce B., 54 AD3d 1031 [2008]; Matter of Gustan G., 52 AD3d 513, 514 [2008]). Skelos, J.P., Santucci, Leventhal and Hall, JJ., concur.